Citation Nr: 0924656	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-10 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
right knee infrapatellar tendonitis with osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel








INTRODUCTION

The Veteran had active service from November 1970 to November 
1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  Jurisdiction over the Veteran's claims file was 
subsequently transferred to the Denver, Colorado, RO.

On his VA Form 9, the Veteran requested a local or 
videoconference hearing before the Board.  The hearing was 
scheduled for July 11, 2008, at the Denver RO.  However, due 
to notice of the hearing not being sent to the Veteran's 
representative, the Veteran requested that the hearing be re-
scheduled.  His request was granted, and a new hearing was 
scheduled for February 19, 2009.  The Veteran did not report 
for the hearing, and no request for postponement was received 
and granted prior to the hearing date.  Under 38 C.F.R. 
§ 20.704(d), when a veteran fails to appear for a scheduled 
hearing and no request for postponement is received, the 
claim is processed as though the request for hearing had been 
withdrawn.  Therefore, this case will be processed as though 
the request for a hearing was withdrawn, and the Board can 
now proceed to appellate review.  See 38 C.F.R. § 20.702(d). 


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's right 
knee has been productive of daily pain at a level of 4 out of 
10, with no flare-ups and occasional giving out.  Lachman's 
test has been negative.  The collateral ligaments have been 
intact.  Flexion has been no worse than 70 degrees, extension 
from 0 to 10 degrees, and there has been slight estimated 
additional functional limitation due to pain.



CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for right knee infrapatellar tendonitis with 
osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a letter was sent to the Veteran in January 
2006, prior to the initial RO decision which is the subject 
of this appeal.  The letter informed him of what evidence was 
required to substantiate the claim, and of the Veteran's and 
VA's respective duties for obtaining evidence.  It described 
what the evidence should show, including how the claimed 
disability had increased in severity.  Although no longer 
required, the Veteran was also asked to submit evidence 
and/or information in his possession to the RO.  In addition, 
a March 2006 letter described how VA calculates disability 
ratings and effective dates.

It is acknowledged that the VCAA letters sent to the Veteran 
in January and March 2006 do not appear to have fully 
satisfied the requirements of Vasquez-Flores, in that they 
did not specify that the evidence should show how the 
disability affected the Veteran's employment or daily life, 
nor did they include a copy of the rating schedule used to 
evaluate the Veteran's disability.  Therefore, to this 
extent, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be satisfied 
solely by various post-decisional communications.  See 
Mayfield v. Nicholson, supra, 444 F.3d at 1333.  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield, supra; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), is sufficient to cure a timing defect).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 
376.

In this case, the February 2007 SOC included the schedules 
that would be used to evaluate the Veteran's right knee 
disability, as well as regulations stating that evidence 
showing the effect of the disability on daily activities 
would be considered in determining the disability rating.  
The claim was subsequently re-adjudicated in the June 2007 
and February 2008 SSOCs.  In addition, the March 2006 rating 
decision, February 2007 SOC, and June 2007 and February 2008 
SSOCs explained the basis for the RO's action, and the SOC 
and SSOCs provided him with additional 60-day periods to 
submit more evidence.  Moreover, letters were sent to the 
Veteran in May and June 2008 advising him of the Court's 
ruling in Vasquez-Flores, and describing in detail the types 
of evidence the Veteran needed to support an increased 
rating.  Thus, the Board finds that the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist, including the requirements set 
forth by the Court in Dingess and Vasquez-Flores have been 
satisfied.  See Shinseki v. Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and records from the Denver 
VA Medical Center (VAMC).  In addition, the Veteran was 
afforded VA medical examinations in February and December 
2006 and May 2007.

The Board finds that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).



II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which is based upon the average impairment of 
earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  In addition, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in 


the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Relevant to this case are Diagnostic Codes (DCs) 5003, 5010, 
and 5257-5261.  The Board notes that the VA General Counsel 
has held that a Veteran who has arthritis and instability of 
the knee may be rated separately under DCs 5003 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when X-
ray findings of arthritis are present and a Veteran's knee 
disability is evaluated under DC 5257, the Veteran would be 
entitled to a separate compensable evaluation under DC 5003 
if the arthritis results in limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98.  Furthermore, to warrant a separate rating for arthritis 
based on X-ray findings and limited motion under DCs 5260 or 
5261, the limited motion need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion, under 38 C.F.R. § 4.59.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Facts and Analysis

In this case, service connection for right knee infrapatellar 
tendonitis with osteoarthritis was initially granted in a May 
1999 rating decision, which awarded a 10 percent evaluation 
effective from June 19, 1998.  

In October 1999, the Veteran requested an increased rating, 
which was denied in April 2000.  Then, in July 2004, the 
Veteran again requested an increased rating, and the RO 
continued the 10 percent evaluation for right knee 
infrapatellar tendonitis with osteoarthritis in an October 
2004 rating decision.  However, it awarded a separate 10 
percent rating for limitation of extension of the right knee 
associated with infrapatellar tendonitis.  The 10 percent 
evaluation for right knee infrapatellar tendonitis with 
osteoarthritis was confirmed in an April 2005 rating decision 
which followed the receipt of additional evidence.

In December 2005, the Veteran filed another request for an 
increased rating for the right knee infrapatellar tendonitis.  
The RO denied the request for an increase in the March 2006 
rating decision that is the subject of the present appeal, 
and concurrently proposed a reduction from 10 to zero percent 
for limitation of extension of the right knee associated with 
infrapatellar tendonitis.  The reduction was effectuated in a 
January 2007 rating decision.

Finally, the RO construed the Veteran's April 2007 VA Form 9, 
filed as a substantive appeal of the March 2006 rating 
decision, as a new claim for service connection for 
instability of the right knee.  The RO denied that claim in a 
September 2007 rating decision.  

The Board notes that limitation of extension and instability 
of the right knee, although they were rated separately by the 
RO, are symptoms associated with the same disability-
infrapatellar tendonitis with osteoarthritis.  Thus, the 
Board will evaluate them as part of the same disability, 
regardless of how they were characterized by the RO.  

The Board will begin by reviewing the medical evidence for 
the rating period on appeal.  

In October 2004, the Veteran went to the Denver VAMC for a 
physical therapy consultation for his right knee after x-rays 
showed very mild degenerative changes of the knee and he was 
assessed with right knee osteoarthritis.  He had previously 
tried synvisc knee injections.  The Veteran wore knee braces 
to the appointment.  He complained of pain on the outside of 
his knee and under his knee cap in the fat pad area.  The 
pain was worse when going up or down steps, sitting and 
laying down.  Knee flexion was 90 degrees and extension was 
to 10 degrees.  A plan was made to begin the Veteran on a 
home exercise program.

In February 2006, the Veteran was afforded a VA examination.  
He complained of a locking sensation in the knee, although 
the locking was brief.  Also, the knee ached daily, and 
worsened with cold weather and going upstairs.  There was 
never any swelling.  The daily pain was at a level of 4 out 
of 10, with no flare-ups.  The Veteran stated he used a 
wheeled walker and wore a soft daily knee brace.  Currently, 
he was not engaged in physical therapy.  The examiner did not 
observe any limp in the Veteran's walk or other gait 
abnormality.  Flexion was 0 to 105 degrees, and the Veteran 
was missing 5 degrees of extension.  The examiner noted that 
the Veteran required persistent verbal prompting to get a 
good effort during range of motion testing.  Ligaments were 
intact, there was no anterior or posterior laxity, no medial 
or lateral gapping, and negative meniscal compression signs.  
Because of incomplete effort, the doctor could not estimate 
additional loss due to incoordination, instability, weakness, 
painful motion, weakness or impaired endurance.  There was no 
change in active or passive range of motion during repeat 
testing against resistance.  X-rays were normal, although the 
examiner reviewed the x-rays from September 2004, noting that 
they had more views and that mild degenerative changes were 
observed.  The examiner diagnosed right knee mild 
degenerative joint disease and limited extension.  

On that same day, the Veteran was seen by an orthopedist at 
the VAMC.  He said both knees locked and gave out, especially 
on stairs.  Further, he stated that the right knee would 
swell.  On examination, the doctor noted stable ligaments and 
diffuse tenderness to palpation.  Range of motion was 25 to 
90 degrees, but while lying down, there was full active 
extension.  There was no effusion, and X-rays showed minimal 
degenerative joint disease changes.  The doctor recommended 
an MRI to assess for a meniscal injury. 

In April 2006, Dr. J.A.A., a private physician, wrote a 
letter relating to the Veteran's back and knee disabilities, 
stating that the pain in his back and knees caused a change 
in his gait, which in turn caused his spine and other joints 
to become arthritic.  This, the doctor stated, was reason to 
increase the Veteran's level of disability benefits.

Dr. F.J.R., a doctor from the same practice as Dr. J.A.A., 
authored an undated letter wherein he stated that the 
Veteran's patella seemed to come out of place, and that pain 
was relieved by pushing it back into place.  Examination of 
the right knee revealed no effusion, range of motion revealed 
inadequate flexion and extension, drawer sign revealed slight 
anterior cruciate ligament laxity, and the collateral 
ligaments were strong.  The doctor opined that the Veteran 
was incapacitated beyond 10 percent by the disability in both 
knees, and said consideration of reconstruction of the right 
knee may be needed.  The Veteran stated that the operation 
was postponed in order for him to lose 50 pounds.  The doctor 
questioned whether a higher disability rating would be 
warranted while the Veteran was waiting for surgery.  

In May 2006, the Veteran underwent a diabetic foot care 
examination at the VAMC, and as part of the examination, the 
doctor noted normal range of motion of the knees with no pain 
or crepitus, and no ligamentous laxity.  

In December 2006, the Veteran was afforded another VA 
examination.  He said his knee pain had worsened over the 
past 5 years, and his main complaints were popping, grinding, 
locking, and giving way.  He used a brace on his right knee 
for ambulation.  He stated that he was unable to work and 
activities of daily living were limited due to chronic knee 
pain.  Specifically, the Veteran had decreased ability to 
bend, life, carry, recreate, stand for prolonged periods of 
time (less than 15 minutes), and he could walk only a block 
or 2 without increasing pain.  He reported increased pain 
with motion and repetitive use, and fatigue and weakness were 
noted.  There were no flare-ups of pain.  On examination, 
extension was to 0 degrees, and flexion was to 115 degrees.  
There was mild retropatellar compression tenderness.  There 
was no effusion.  Lachman was negative.  There was mildly 
increased pain with repetitive resisted extension of the knee 
but not with resisted flexion.  The medial and lateral 
collateral ligaments were stable to varus and valgus stress.  
New x-rays of the right knee showed mild degenerative joint 
disease.  The examiner assessed very mild arthritis of the 
right knee, and stated he would assign an additional 5 degree 
loss of knee extension based on DeLuca factors.  

The Veteran was afforded a third VA examination in May 2007.  
He reported that his knee felt unstable with directional 
changes, but that wearing a brace helped significantly.  He 
had begun wearing a brace 5 years before, after multiple 
falls.  He reported daily pain at a level of 4 out of 10 in 
the mornings, rising to 7 out of 10 during the day, depending 
on the weather.  The examiner noted a right-sided limp.  On 
clinical evaluation, flexion was to 70 degrees with pain in 
the hamstring, and the Veteran had full extension.  There was 
no crepitus, popping or clicking in the knee.  There was no 
instability of the knee and normal Lachman.  After 3 
repetitions with resistance, the Veteran complained of pain 
in the musculature of the thigh, but no increased pain in the 
knee.  The examiner noted suboptimal effort throughout 
testing and hypersensitivity to palpation anywhere around the 
knee.  The examiner concluded that subjective complaints were 
far out of proportion to any objective findings, the knee was 
stable, and active range of motion was limited secondary to 
pain the musculature.  X-rays taken that day revealed no 
degenerative changes.  There was no additional loss of range 
of motion due to pain, weakness, impaired endurance, fatigue, 
flares, or incoordination.  The examiner noted that he was 
able to get the knee flexed to 90 degrees passively before 
the Veteran complained of back pain.  

The Board will now consider whether the Veteran is entitled 
to a higher evaluation for the right knee based on the 
evidence of record relevant to the rating period on appeal, 
outlined above.  His right knee is currently rated at 10 
percent under DC 5260, which contemplates impairment of the 
knee manifested by limitation of flexion.  Where flexion is 
limited to 60, 45, 30, and 15 degrees, disability ratings of 
0, 10, 20, and 30 percent, respectively, are assigned.  

The Board finds that the evidence weighs against an increased 
rating under DC 5260.  An October 2004 physical therapy 
evaluation at the VAMC revealed flexion to 90 degrees.  
Subsequent VA examinations in February 2006, December 2006 
and May 2007 revealed flexion to 105, 115 and 70 degrees, 
respectively.  None of the range of motion tests revealed 
results that fall into even a non-compensable evaluation 
under DC 5260.  Thus, an increase for limitation of flexion 
is not warranted.  The Board has considered Dr. F.J.R.'s 
statement that the Veteran's range of motion was inadequate 
in reaching this determination, and notes that the doctor did 
not provide any specific measurements.  Thus, the Board has 
relied more heavily on the objective tests that provided 
numerical results.     

The Veteran was also assigned a 10 percent rating under DC 
5261, which contemplates impairment of the knee manifested by 
limitation of extension, from July 6, 2004, to March 31, 
2007, and is currently assigned a zero percent evaluation 
effective from April 1, 2007.  Where extension is limited to 
45, 30, 20, 15, 10, and 5 degrees, disability ratings of 0, 
10, 20, 30, 40, and 50 percent, respectively, are assigned.  

The Board finds that the evidence weighs against an increased 
rating under DC 5261.  Prior to April 1, 2007, there is no 
evidence indicating the Veteran met the criteria for the next 
higher 20 percent rating.  At the October 2004 physical 
therapy evaluation, his knee extension was to 10 degrees, 
which is the criterion for a 10 percent rating.  Then, at the 
February 2006 VA examination, the examiner noted he was 
missing 5 degrees of extension.  Finally, the December 2006 
VA examiner noted full extension, but estimated a 5 degree 
loss of extension due to DeLuca factors.  Thus, the medical 
evidence does not support a rating higher than 10 percent 
under DC 5261 prior to April 1, 2007.  Again, the Board 
considered the opinion of Dr. F.J.R. that the Veteran's range 
of motion was inadequate, and finds that the preponderance of 
the evidence is against an increase.

The Board also finds that the evidence from April 1, 2007, 
forward preponderates against a compensable rating.  The May 
2007 VA examination showed full extension of the right knee.  
Thus, loss of extension is not a basis for an increased 
rating in this case. 

The Board has also considered whether any other diagnostic 
code would allow for an increased rating for the Veteran's 
right knee disability, manifested by instability or loss of 
motion.  

DC 5257 contemplates impairment of the knee manifested by 
recurrent subluxation or lateral instability.  A 10 percent 
rating is assigned where instability is slight, a 20 percent 
rating is assigned where instability is moderate, and a 30 
percent rating is assigned where instability is severe.  In 
this case, the Veteran reported a sensation that his knee was 
going to give way when he was not wearing a knee brace.  
However, the February 2006 VA examiner found that the 
ligaments were intact, there was no anterior or posterior 
laxity, and there was no instability.  The May 2006 VAMC 
doctor found no ligamentous laxity, and the December 2006 VA 
examiner found that the medial and collateral ligaments were 
stable.  Finally, the May 2007 VA examiner also found that 
the knee was stable.  Dr. F.J.R. stated that the drawer sign 
revealed slight anterior cruciate ligament laxity, but that 
the collateral ligaments were strong.  Thus, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for instability of the knee under DC 5257.  
Even if the Board were to accept Dr. F.J.R.'s opinion over 
that of all the other examiners who found stable ligaments, 
the doctor's finding of slight anterior cruciate ligament 
laxity would not warrant a rating higher than 10 percent.  

Next, we note that DC 5258 addresses dislocation of semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  However, there is no evidence of 
dislocation of the meniscus in this case, so this code does 
not apply.  DC 5259 addresses removal of symptomatic 
semilunar cartilage, but again, the Veteran has not undergone 
any such procedure in this case.  DCs 5262 and 5263 also do 
not apply, as there is no evidence of impairment of the tibia 
or fibula, and no evidence of genu recurvatum.    
        
In considering whether a higher rating is warranted based on 
loss of motion under another diagnostic code, the Board finds 
that DC 5256 does not apply, as there is no evidence of knee 
ankylosis.  Further, there is no evidence the Veteran has 
undergone a knee replacement, so DC 5055 is also 
inapplicable.  The Board can identify no other diagnostic 
code which would allow for an increased rating for 
degenerative joint disease.      

However, the Board must consider whether the competent 
evidence establishes any additional functional limitation due 
to factors such as pain, weakness, incoordination, or 
fatigability such that the Veteran's disability picture is 
more nearly approximated by a rating higher than 10 percent.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  
  
In October 2004, the Veteran reported daily knee pain, 
exacerbated by prolonged sitting or standing and going up and 
down stairs.  At the February 2006 VA examination, he 
reported daily pain at a level of 4 out of 10 with no flare-
ups.  He wore a knee brace to ambulate.  In December 2006, he 
stated he was unable to work and activities of daily living 
were limited due to chronic knee pain.  The examiner assessed 
an additional 5-degree loss of knee extension based on DeLuca 
factors.  Finally, the May 2007 VA examiner noted that the 
Veteran exerted suboptimal effort during physical examination 
and that subjective complaints were out of proportion to 
objective findings.   

Based on our review of the Veteran's complaints of pain and 
limitation on functioning, the Board finds that there is no 
evidence to warrant a rating higher than 10 percent under DC 
5260 or DC 5261.  Indeed, the only evidence allowing for even 
a compensable evaluation under those codes was the October 
2004 physical therapy evaluation, during which extension was 
to 10 degrees.   

The Board also acknowledges VAOPGCPREC 9-2004 (Sept. 17, 
2004), where it was held that a claimant who has both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under DCs 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  As a result, if the evidence of record 
reflects compensable loss of both flexion and extension of 
the same leg, the Veteran would be entitled to the combined 
evaluation under DCs 5260 and 5261, per the combined ratings 
table in 38 C.F.R. § 4.25.  However, in this case, the 
Veteran has already been rated under both DCs 5260 and 5261, 
as described above.  

The Board has also considered Diagnostic Code 5003, which 
allows for a 10 percent rating even in the absence of 
evidence of limitation of motion that would allow for a 
compensable evaluation under DCs 5260 and 5261.  However, 
because a 10 percent evaluation is already assigned under DC 
5260, this provision cannot serve as a basis for a higher 
rating here.  DC 5003 also enables a 20 percent rating to be 
applied where the record contains X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
However, there is only one joint involved in this case.

In summary, the Board finds that, based on the preponderance 
of the evidence, the criteria for a higher evaluation for 
degenerative joint disease of the knee based on limitation of 
motion and instability have not been met.  

In addition, the Board has considered the complaints of pain 
and functional limitation detailed above, and acknowledges 
that the Veteran is competent to give evidence about the 
symptoms he has experienced.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  However, despite the complaints and the 
objective findings of right knee pain, the evidence 
nevertheless fails to demonstrate a disability picture that 
more nearly approximates a higher evaluation for either 
instability or degenerative joint disease of the right knee.  

Finally, the Board has considered whether the Veteran's 
service-connected right knee disability warrants an increased 
rating on an extra-schedular basis.  The governing criteria 
for the award of an extra-schedular rating call for a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards. 

In such an instance, the RO is authorized to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, although the Veteran stated in one instance that he 
could not work due to his knee pain, on another occasion he 
stated he was on disability because of his back.  Moreover, 
the Court has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required."  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does 
not indicate that application of the regular schedular 
standards is rendered impracticable, and referral for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right knee infrapatellar tendonitis with osteoarthritis is 
denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


